RECOMMENDED FOR FULL-TEXT PUBLICATION
                Pursuant to Sixth Circuit Rule 206                         2       Riley v. Kurtz                            No. 02-1488
        ELECTRONIC CITATION: 2004 FED App. 0081P (6th Cir.)
                    File Name: 04a0081p.06                                 Daniel E. Manville, LAW OFFICE OF DANIEL E.
                                                                           MANVILLE, Ferndale, Michigan, for Appellee. ON BRIEF:
                                                                           John L. Thurber, OFFICE OF THE ATTORNEY GENERAL,
UNITED STATES COURT OF APPEALS                                             Lansing, Michigan, for Appellant. Daniel E. Manville, LAW
                                                                           OFFICE OF DANIEL E. MANVILLE, Ferndale, Michigan,
                  FOR THE SIXTH CIRCUIT                                    for Appellee.
                    _________________
                                                                                                    _________________
 JIMMIE LEE RILEY,                X
             Plaintiff-Appellee -                                                                       OPINION
                                   -                                                                _________________
                                   -  No. 02-1488
           v.                      -                                         LEON JORDAN, District Judge. Daniel Manville,
                                    >                                      appointed counsel for the prisoner plaintiff,1 obtained a jury
                                   ,                                       verdict in favor of his client in a 42 U.S.C. § 1983 action, for
 DAVID T. KURTZ,                   -
         Defendant-Appellant. -                                            which he was awarded attorney’s fees as a prevailing party.
                                                                           The defendant appealed only the jury verdict. We overturned
                                  N                                        the jury verdict on one of the plaintiff’s four claims and
      Appeal from the United States District Court                         remanded the case for a new trial on the issue of punitive
     for the Eastern District of Michigan at Detroit.                      damages unless the plaintiff accepted a remittitur. The
    No. 94-71263—Denise Page Hood, District Judge.                         plaintiff chose the remittitur, and an amended judgment was
                                                                           entered by the district court. Mr. Manville then filed an
                      Argued: July 30, 2003                                application for appellate fees which was granted. The
                                                                           defendant appeals the district court’s award of trial and
              Decided and Filed: March 17, 2004                            appellate fees, arguing that the Prison Litigation Reform Act
                                                                           (42 U.S.C. § 1997e) limits an award of attorney’s fees.
     Before: GILMAN and GIBBONS, Circuit Judges;                           Mr. Manville argues that the defendant failed to appeal the
                JORDAN, District Judge.*                                   award of attorney’s fees for his trial work, and this court does
                                                                           not have jurisdiction to consider the district court’s award of
                       _________________                                   these fees. Concerning his request for appellate fees,
                                                                           Mr. Manville argues that the Prison Litigation Reform Act
                            COUNSEL                                        does not apply because an appeal by the defendant is not an
                                                                           “action brought by a prisoner” and application of the Prison
ARGUED:   Linda M. Olivieri, OFFICE OF THE                                 Litigation Reform Act under these circumstances would
ATTORNEY GENERAL, Lansing, Michigan, for Appellant.

                                                                               1
    *
                                                                                Since any recovery of attorney’s fees will go directly to
      The Honorable Leon Jordan, Senior United States District Judge for   Mr. Manville, we will refer to the fee application arguments as
the Eastern District of Tennessee, sitting by designation.                 Mr. Man ville’s.

                                   1
No. 02-1488                                 Riley v. Kurtz      3    4     Riley v. Kurtz                               No. 02-1488

violate the Equal Protection Clause. For the reasons set forth       judge who determined that Mr. Manville was entitled to his
below, we AFFIRM the judgment of the district court as to            trial fees because the defendant did not appeal that issue in
the award of trial fees, and REVERSE the district court’s            1998. The district court agreed with the magistrate judge’s
award of appellate fees.                                             determination on this point. As to the appellate fees, the
                                                                     district court found that the PLRA does not limit
                     I. BACKGROUND                                   Mr. Manville’s appellate fees because Mr. Manville was
                                                                     appointed prior to the enactment of the PLRA; Mr. Manville
  The plaintiff, a prisoner, filed a pro se complaint in the         was not allowed to withdraw from the case; and the PLRA
federal district court in 1994. On April 8, 1996, the district       does not apply to time spent by a prevailing prisoner plaintiff
court appointed attorney Daniel Manville to represent the            defending challenges of judgments by prison officials.
plaintiff on a pro bono basis. Mr. Manville states that he
accepted the appointment with the understanding that if the                                 II. ANALYSIS
plaintiff prevailed, he could recover attorney’s fees under
42 U.S.C. § 1988. On April 26, 1996, the Prison Litigation           A. Standard of Review
Reform Act (PLRA) became effective. In December 1996,
Mr. Manville filed a motion to withdraw as counsel for the             This court’s review of an application for attorney’s fees is
plaintiff because of the PLRA’s potential limit on attorney’s        for an abuse of discretion. Glover v. Johnson, 138 F.3d 229,
fees. The district court denied his motion.                          251 (6th Cir. 1998). Statutory interpretation, however, is
                                                                     subject to de novo review. Id. at 249.
  The plaintiff won a jury verdict on all four of his claims for
a total damage award of $25,003.00, and judgment was                 B. Attorney’s Fees Under § 1988 and the Prison
entered in December 1997.               On January 5, 1998,             Litigation Reform Act – 42 U.S.C. § 1997e
Mr. Manville submitted an application for attorney’s fees and
expenses for his trial work in the amount of $32,097.80. The            Traditionally, parties to litigation bear their own costs
defendant filed a notice of appeal of the jury verdict on            unless a specific statute or contractual provision provides
January 12, 1998, but did not appeal Mr. Manville’s request          otherwise. In 1976, the courts were given discretion to award
for attorney’s fees at that time, or later when the district court   a reasonable attorney’s fee to prevailing civil rights litigants.
granted the request (May 30, 1998).                                  See 42 U.S.C. § 1988(b); Glover, 138 F.3d at 248; see also
                                                                     Boivin v. Black, 225 F.3d 36, 39 (1st Cir. 2000) (discussing
  On appeal, this court overturned the verdict on one of the         42 U.S.C. § 1988(b)). Section 1988(b) provides that a “court,
plaintiff’s claims and remanded the remaining claims for a           in its discretion, may allow the prevailing party, other than the
new trial on the issue of punitive damages or a remittitur.          United States, a reasonable attorney’s fee as part of the costs.”
The plaintiff chose the remittitur, and an amended judgment          “[A] plaintiff ‘prevails’ when actual relief on the merits of his
for $1,003.00 was entered on July 13, 2000. Thereafter,              claim materially alters the legal relationship between the
Mr. Manville was allowed to withdraw, and he filed a request         parties by modifying the defendant’s behavior in a way that
for appellate fees and expenses on July 11, 2000, in the             directly benefits the plaintiff.” Farrar v. Hobby, 506 U.S.
amount of $25,754.54. The defendant then objected to both            103, 111-12 (1992). The Supreme Court held in Farrar that
the trial and appellate fee requests as being outside the            a plaintiff who is awarded nominal damages may be
PLRA’s limitations. The matter was referred to a magistrate          considered a prevailing party. Id. at 112. The size of the
No. 02-1488                                 Riley v. Kurtz        5   6    Riley v. Kurtz                               No. 02-1488

award of damages, however, “does bear on the propriety of             first from the damages (up to 25 percent), and then, if
fees awarded under § 1988.” Id. at 114.                               inadequate, the defendant is liable for attorney’s fees under
                                                                      § 1988 up to 150 percent of the money judgment. See
   In 1996, Congress enacted the PLRA which placed limits             Johnson v. Daley, 339 F.3d 582, 585 (7th Cir. 2003) (en
on the amount of fees that may be awarded under § 1988 to             banc), petition for cert. filed, 72 U.S.L.W. 3373 (U.S. Nov.
attorneys who litigate prisoner lawsuits. Section 1997e(d) of         17, 2003); see also Walker v. Bain, 257 F.3d 660, 667 (6th
Title 42, United States Code, provides in relevant part:              Cir. 2001), cert. denied, 535 U.S. 1095 (2002). Subsection
                                                                      (3) limits the hourly rate for all attorney’s fees awarded under
  (1) In any action brought by a prisoner who is confined             subsection (1).
  to any jail, prison, or other correctional facility, in which
  attorney’s fees are authorized under section 1988 of this           C. Mr. Manville’s Trial Fees
  title, such fees shall not be awarded, except to the extent
  that –                                                                 The defendant argues that the PLRA limits the district
                                                                      court’s award of attorney’s fees for Mr. Manville’s trial work.
    (A) the fee was directly and reasonably incurred in               The total award of money damages, after appeal, was only
    proving an actual violation of the plaintiff’s rights             $1,003.00, so the defendant contends that the district court
    protected by a statute pursuant to which a fee may                abused its discretion in awarding Mr. Manville much more
    be awarded under section 1988 of this title; and                  than 150 percent of the damages. Mr. Manville argues that
    (B)(i) the amount of fee is proportionately related to            the defendant waived any right to contest the amount of the
    the court ordered relief for the violation; or                    trial attorney’s fees because a timely notice of appeal of the
    (ii) the fee was directly and reasonably incurred in              fees issue was not filed. We agree that the defendant’s failure
    enforcing the relief ordered for the violation.                   to file a timely appeal of the award of attorney’s fees is
                                                                      dispositive of this issue.
  (2) Whenever a monetary judgment is awarded in an
  action described in paragraph (1), a portion of the                    Following a trial, judgment was entered in favor of the
  judgment (not to exceed 25 percent) shall be applied to             plaintiff on December 18, 1997. Mr. Manville filed a request
  satisfy the amount of attorney’s fees awarded against the           for attorney’s fees as counsel for the prevailing party on
  defendant. If the award of attorney’s fees is not greater           January 5, 1998. The defendant filed his appeal on
  than 150 percent of the judgment, the excess shall be               January 12, 1998, not raising the issue of Mr. Manville’s fee
  paid by the defendant.                                              request. On May 30, 1998, the district court awarded
                                                                      Mr. Manville attorney’s fees and costs in the amount of
  (3) No award of attorney’s fees in an action described in           $32,097.80. The defendant did not appeal this award. After
  paragraph (1) shall be based on an hourly rate greater              remand, an amended judgment was entered, but the defendant
  than 150 percent of the hourly rate established under               still did not raise the issue of Mr. Manville’s attorney’s fees.
  section 3006A of Title 18, for payment of court-
  appointed counsel.                                                     Nevertheless, the defendant argues that on remand the
                                                                      district court should have revisited, sua sponte, the issue of
Subsection (2) of this portion of the PLRA has been                   attorney’s fees. At the time the district court awarded
interpreted to mean that an attorney’s compensation comes             Mr. Manville his trial fees, the law in the Sixth Circuit was
No. 02-1488                                Riley v. Kurtz     7    8      Riley v. Kurtz                               No. 02-1488

that the PLRA did not apply to cases that were pending at the      trial work without a timely appeal having been filed, the
time the PLRA became effective. See Hadix v. Johnson, 143          defendant’s challenge to the award of trial fees comes too late
F.3d 246, 252 (6th Cir. 1998). In 1999, however, while the         for the district court to consider. See, e.g., Morgan, 757 F.2d
defendant’s first appeal was pending in this court, the United     at 794-95; Day v. Wayne County Bd. of Auditors, 749 F.2d
States Supreme Court reversed this opinion and held that the       1199, 1205 (6th Cir. 1984) (finding that issue of attorney’s
PLRA fee limitations apply to attorney work done after the         fees not before the court where no timely appeal had been
Act became effective even if the case was filed before the         filed).
effective date. Martin v. Hadix, 527 U.S. 343, 360-62 (1999).
The defendant argues that the decision in Martin required the      D. Mr. Manville’s Appellate Fees
district court to review its previous fee award in light of the
PLRA. We disagree. In our opinion, the district court had no           1. Application of the PLRA
duty to revisit its earlier order, especially in the absence of
any objection by the defendant. By the time the case was              Mr. Manville was awarded $25,754.54 in fees and costs by
remanded, the defendant had already waived his right to            the district court for the appellate work he did for the plaintiff.
object to the award of attorney’s fees. See Fed. R. App. P.        The district court agreed with the magistrate judge’s
4(a)(1)(A) (providing that a notice of appeal must be filed        reasoning that Mr. Manville was entitled to this amount of
within thirty days after the order appealed from is entered);      fees because he was not allowed to withdraw from the case
Morgan v. Union Metal Mfg., 757 F.2d 792, 794-95 (6th Cir.         until the matter was remanded from the Sixth Circuit. The
1985) (holding that requests for attorney’s fees are collateral    district court also found that when a verdict has been rendered
to the main cause of action and a separate appeal may be           in favor of a prisoner-plaintiff, the plaintiff has proven an
taken from the award of attorney’s fees).                          actual violation of his rights. “An appeal by a losing
                                                                   defendant and a plaintiff’s defense of the appeal cannot be
   The defendant also argues that the award of attorney’s fees     considered an action where a plaintiff must again ‘prove’ that
was based on the judgment entered after the jury trial, not the    a violation of his rights has occurred since on appeal the
amended judgment, so when the amount of damages was                standard of review based on a finding by the trier of fact is a
reduced, the district court should have reduced the amount of      higher standard.” Riley v. Kurtz, No. 94-CV-71263-DT, slip
attorney’s fees also. This argument fails to recognize that the    op. at 5, (E.D. Mich. Mar. 29, 2002). The court then pointed
district court’s award of attorney’s fees was pursuant to          out that if Congress intended its legislation to change the
§ 1988 and was not based on the amount of the damages, but         § 1988 standards for awarding attorney’s fees, it could have
on the fact that the plaintiff was the prevailing party and on     made that intent specific in the statute.
the amount of time Mr. Manville spent litigating the case.
Thus, amending the judgment did not require an amendment             The defendant contends that the district court erred in not
of the attorney’s fee award.                                       applying the fee limitation provisions of the PLRA to
                                                                   Mr. Manville’s request for appellate attorney’s fees. Relying
  The district court did not err in concluding that the            on the language of the statute that prohibits an award of fees
defendant’s failure to appeal the award of trial attorney’s fees   except under specific conditions and concluding that there is
waived any objection he might have had to the award of fees.       no exception for fees earned defending an award of damages,
With a delay of over two years after the order was entered         the defendant contends that no fees for appellate work may be
awarding attorney’s fees and costs to Mr. Manville for his         awarded. In any event, the defendant argues that the PLRA’s
No. 02-1488                                 Riley v. Kurtz     9    10   Riley v. Kurtz                               No. 02-1488

fee cap applies to all work performed in a case, whether at         judicial proceeding, which, if conducted to a determination,
trial, post-trial, or on appeal, so even if Mr. Manville was        will result in a judgment or decree.” Black’s Law Dictionary
entitled to appellate fees, they should have been considered as     29 (7th ed. 1999). There appears to be no reason why an
part of Mr. Manville’s overall fee award that is limited to 150     appeal brought by the losing party should be considered
percent of the monetary judgment, or $1,504.50.                     anything other than a continuation of the original action.
                                                                    There is no final judgment or decree until the appeals process
   In response, Mr. Manville argues that the PLRA does not          has ended. Therefore, we reject Mr. Manville’s first argument
limit his appellate fee request because the PLRA does not           and find that an appeal filed by the defendant is part of the
apply to appeals filed by the defendant. He submits that an         original action.
appeal filed by a defendant is not an “action brought by a
prisoner,” that the limitations on attorney’s fees do not apply        Moving on to the next part of the statute, we examine the
in this circumstance, and that he is entitled to the full amount    issue of whether attorney’s fees are authorized under § 1988.
of his requested appellate fees.                                    As stated above, parties qualify for attorney’s fees under
                                                                    § 1988 of title 42, United States Code, if they are prevailing
   Since both parties insist that the statutory language supports   parties. “[P]laintiffs may be considered ‘prevailing parties’
their respective positions, the obvious place to begin our          for attorney’s fees purposes if they succeed on any significant
analysis is the language of the statute itself. Walker v. Bain,     issue in litigation which achieves some of the benefit the
257 F.3d 660, 666 (6th Cir. 2001), cert. denied, 535 U.S.           parties sought in bringing suit.” Farrar v. Hobby, 506 U.S.
1095 (2002). The particular statutory language at issue as          103, 109 (1992) (quoting Hensley v. Eckerhart, 461 U.S. 424,
well as the statute’s design as a whole must be considered.         433 (1983)). Although the plaintiff’s award of damages was
Id. at 666-67. Statutes are to be read with “an eye to their        limited by this court, he succeeded on three of his four claims.
straightforward and commonsense meanings.” Id. at 666               The fact that his success was nominal on these claims does
(quoting Henry Ford Health Sys. v. Shalala, 233 F.3d 907,           not change his prevailing party status. Id. at 114.
910 (6th Cir. 2000)). “Every word in the statute is presumed
to have meaning, and we must give effect to all the words to           The defendant contends, however, that it was the intent of
avoid an interpretation which would render words superfluous        Congress to limit the definition of prevailing party for
or redundant.” Id. at 667. We may not rely on the literal           attorney’s fees purposes. In a February 6, 1995, report issued
language of the statute if “absurd results or an interpretation     by the House Committee on the Judiciary, the following
which is inconsistent with the intent of Congress” would be         statements were made concerning the attorney’s fees section
the outcome. Id.                                                    of the Act:
   We start with Mr. Manville’s argument because he focuses             This subsection permits prisoners challenging prison
on the opening phrase of the statute: “In any action brought          conditions under 42 U.S.C. § 1983 to receive attorney
by a prisoner . . . .” There is no dispute that this litigation       fees but reasonably limits the circumstances under which
began with a case filed by Jimmy Lee Riley, a prisoner. The           fees may be granted as well as the amount of the fees.
issue, then, is whether the appeal filed by the defendant is part
of the original action, or if, as argued by Mr. Manville, it is a       This subsection limits awards of attorney fees in two
completely separate action. The term “action” is not defined          ways. First, it narrows the judicially-created view of a
in the statute, but Black’s Law Dictionary defines it as “any         “prevailing party” so that a prisoner’s attorney will be
No. 02-1488                                 Riley v. Kurtz    11   12       Riley v. Kurtz                                     No. 02-1488

  reimbursed only for those fees reasonably and directly             Thus, it appears that the defendant is correct in his assertion
  incurred in proving an actual violation of a federal right.      that with this legislation Congress intended to limit the
  Narrowing the definition of “prevailing party” will              definition of prevailing party. A prisoner may only qualify
  eliminate both attorney fees that penalize voluntary             for attorney’s fees under the PLRA if the fees were “directly
  improvements in prison conditions and attorney fees              and reasonably incurred in proving an actual violation of the
  incurred in litigating unsuccessful claims, regardless of        plaintiff’s rights” and if the fee is proportional to the amount
  whether they are related to meritorious claims. While            of damages awarded for the violation.                 42 U.S.C.
  this provision eliminates the financial incentive for            § 1997e(d)(1)(A) and (B).
  prisoners to include numerous non-meritorious claims in
  sweeping institutional litigation, it retains the financial        The defendant’s position is that defending a judgment on
  incentive to bring lawsuits properly focused on prison           appeal is not directly proving a violation, so the plaintiff is
  conditions that actually violate federal law.                    not entitled to any fees for appellate work. Whether the
                                                                   defense of a favorable judgment is part of directly proving an
     Second, this provision has the effect of reducing             actual violation of the prisoner’s rights is an issue of first
  attorney fee awards by eliminating fees for litigation           impression in this circuit.2 Nonetheless, a survey of the case
  other than that necessary to prove a violation of a federal      law surrounding the award of attorney’s fees under § 1988 for
  right. This eliminates the financial incentive for               appellate work is instructive.
  attorneys to litigate ancillary matters, such as attorney fee
  petitions, and to seek extensive hearings on remedial               Shortly after the enactment of § 1988, the courts interpreted
  schemes.                                                         its provisions as including awards for fees earned for the
                                                                   successful defense of a judgment on appeal. See, e.g., Hutto
    Finally, this provision establishes a proportionality          v. Finney, 437 U.S. 678, 693-98 (1979) (affirming award of
  requirement for attorney fee awards. Under current law,          appellate fees to prevailing party as part of the costs);
  the courts retain the discretion to award attorney fees that     Weisenberger v. Huecker, 593 F.2d 49, 54 (6th Cir. 1979)
  greatly exceed the extent of the relief obtained by the          (stating that fees for defending a judgment supported by
  plaintiff prisoners. This proportionality requirement will       Congressional purpose of the Act); see also Adcock-Ladd v.
  discourage burdensome litigation of insubstantial claims         Sec’y of the Treasury, 227 F.3d 343, 351 (6th Cir. 2000)
  where the prisoner can establish a technical violation of        (awarding reasonable appellate fees to prevailing party under
  a federal right but he suffered no real harm from the            Title VII). There is no language in the PLRA that contradicts
  violation. The proportionality requirement appropriately
  reminds courts that the size of the attorney fee award
  must not unreasonably exceed the damages awarded for
  the proven violation.                                                 2
                                                                         The court notes tha t the Ninth Circuit has considered this issue when
                                                                   interpreting the enforcem ent part of the PL RA’s fee limitations. Webb v.
H.R. Rep. No. 104-21, at 28 (1995), reprinted in 1 Bernard D.      Ada County, 285 F.3d 829, 834-35 (9th Cir. 2002). In Webb, the issue
Reams, Jr. & William H. Manz, A Legislative History of the         was whether the attorneys’ post-judgment work related to enforcing a
Prison Litigation Reform Act of 1996, Pub. L. No. 104-134          consent decree was work proving an actual vio lation. Id. The Ninth
Stat. 1321 (1997).                                                 Circuit held that § 1997e(d)(1)(b)(ii) only requires that fees be directly
                                                                   and reasonably incurred in enforcing the relief ordered for the violation,
                                                                   and allowed compe nsation for po st-judgm ent work. Id.
No. 02-1488                                 Riley v. Kurtz     13    14    Riley v. Kurtz                               No. 02-1488

the traditional view that reasonable appellate fees may be           incurred in proving an actual violation of the plaintiff’s rights
awarded to prevailing parties.                                       . . . .” 42 U.S.C. § 1997e(d)(1)(A).
   We are to presume that when Congress passes legislation,             The only similar case that has come to our attention is a
it is fully aware of the existing law. See Int’l Union, United       district court decision from the Eastern District of Michigan.
Auto., Aerospace & Agric. Implement Workers of Am., Local            Sallier v. Scott, 151 F. Supp. 2d 836 (E.D. Mich. 2001). In
737 v. Auto Glass Employees Fed. Credit Union, 72 F.3d               Sallier, the issue was whether the post-judgment work done
1243, 1248 (6th Cir. 1996) (“It is a settled principle of            by the prisoner’s attorney included “proving” a violation. Id.
statutory construction that when Congress drafts a statute,          at 838. Based on the definition of “prove” in Black’s Law
courts presume that it does so with full knowledge of the            Dictionary (to establish or make certain), the district court
existing law.”). Thus, the presumption is that Congress was          found that “hours spent defending the jury award, against the
aware when passing the PLRA that, under § 1988, fees are             defendants’ motion for judgment as a matter of law, may also
awarded to prevailing parties for work done by attorneys at          be considered hours spent to ‘make certain’ the verdict.” Id.
trial, post-trial, and on appeal.                                    at 839.
   These attorney’s fee awards, however, are limited by the            We reject the defendant’s argument that attorney’s fees for
results obtained by the plaintiff. The Supreme Court has held        defending a judgment on appeal are not available under the
that plaintiffs should receive attorney’s fees for work              PLRA. We hold that a prisoner who prevails on appeal is
“expended in pursuit of the ultimate result achieved” and not        entitled to attorney’s fees under the PLRA because the hours
for work on claims unrelated to successful claims. See               were part of proving or making certain an actual violation of
Hensley v. Eckerhart, 461 U.S. 424, 435 (1983) (citation             the prisoner’s rights. After all, if the prisoner’s favorable
omitted). In this circuit, work on claims unrelated to the           verdict is being challenged on appeal, he is having to prove or
claims upon which the plaintiff prevailed should not be              establish his violation again, this time to a higher court.
compensated. See Kelley v. Metro. County Bd. of Educ., 773
F.2d 677, 684-85 (6th Cir. 1985) (denying a request for                2. Violation of the Equal Protection Clause
attorney’s fees for work on an unrelated matter); see also
Jenkins v. Missouri, 127 F.3d 709, 717 (8th Cir. 1997) (en             Next, Mr. Manville contends that if the PLRA is applied to
banc) (stating the question as whether the issues in the post-       his request for appellate fees, then the Equal Protection
judgment litigation are inextricably intertwined with those          Clause of the Fifth Amendment is violated. He concedes that
upon which the plaintiff prevailed in the underlying suit).          he must show that an application of the PLRA’s fee
                                                                     limitations to appellate fees is not “rationally related to any
   However, an appeal by a defendant challenging a prisoner’s        conceivable legitimate legislative purpose.” See Hadix v.
success at trial is litigation related to the underlying suit, and   Johnson, 230 F.3d 840, 843 (6th Cir. 2000).
attorney’s fees would be allowed under § 1988 and Hensley.
To this court’s mind, the “related claim” limitation set out in        Under this standard the statute will be afforded a strong
Hensley has been incorporated into the fee limitation section          presumption of validity and must be upheld as long as
of the PLRA. Although stated differently, this limitation on           “there is a rational relationship between the disparity of
attorney’s fees is like the limitation in the PLRA – attorney’s        treatment and some legitimate government purpose.”
fees are only available if “the fee was directly and reasonably        The government has no obligation to produce evidence
No. 02-1488                                Riley v. Kurtz    15    16   Riley v. Kurtz                               No. 02-1488

  to support the rationality of its statutory classifications      state treasuries. Walker, 257 F.3d at 669; Hadix, 230 F.3d at
  and may rely entirely on rational speculation unsupported        845.
  by any evidence or empirical data. The legislature is not
  even required to articulate any purpose or rationale in            As we noted in Walker, “the twin goals of decreasing
  support of its legislation. Consequently, plaintiffs bear        marginal lawsuits and protecting the public fisc are legitimate
  the heavy burden of “negativ[ing] every conceivable              government interests, and . . . decreasing an attorney fee
  basis which might support [the legislation], . . . whether       award in the context of prisoner civil rights litigation serves
  or not the basis has a foundation in the record.”                both of these interests.” Walker, 257 F.3d at 669 (citing
                                                                   Hadix, 230 F.3d at 845). These goals apply equally to trial
Id. (citations omitted).                                           and appellate work. Thus, Mr. Manville has failed to negate
                                                                   every conceivable basis which might support the legislation,
   One of Congress’ purposes in passing the PLRA was to            and his constitutional argument fails.
reduce the large number of frivolous prisoner lawsuits being
filed in federal courts. See id. at 844 (citing to 141 Cong.          Finally, Mr. Manville argues that it would be unfair to deny
Rec. S7498-01 (daily ed. May 25, 1995) (statement of Sen.          him his full attorney’s fees for his appellate work on behalf of
Dole)). The fee cap provisions are directly related to this        the prisoner. He asserts that if the fee limitation provision
purpose. Mr. Manville argues, however, that once a prisoner        applies to defending a judgment, a losing defendant prison
has prevailed at the trial level, the claims can no longer be      official would have little incentive to accept an unfavorable
considered frivolous. Applying the fee caps to his appellate       judgment and considerable incentive to cause the attorney to
work under these circumstances, he contends, would be an           generate billable hours for which he or she might not be
equal protection violation. In response, the defendant argues      compensated. Having to defend a successful judgment below
that our decisions in Walker v. Bain, 257 F.3d 660 (6th Cir.       without additional compensation, however, is no different a
2001), and Hadix v. Johnson, 230 F.3d 840 (6th Cir. 2000),         situation than is faced by every plaintiff’s lawyer working on
are dispositive of this issue. We agree with the defendant.        a fixed contingency fee. The possibility of having to defend
                                                                   a favorable judgment on appeal is just another factor a
  We found in Walker and Hadix that it is rational to              prisoner’s lawyer has to take into account in deciding whether
speculate that narrowing the definition of a prevailing party      to take the prisoner’s case in the first place. While the court
and building in a proportionality requirement (150% of the         appreciates the dilemma Mr. Manville found himself in when
monetary judgment) could reduce the incentive of prisoners         he was denied permission to withdraw, we conclude that the
and their attorneys to file frivolous claims. As we discussed      PLRA applies to all the attorney’s fees generated by a
in Hadix, the fee cap could “counter-balance” a prisoner’s         prevailing prisoner – trial, post-trial, and on appeal.
numerous incentives to litigate and place prisoners and non-
prisoners in a similar decision-making position. Hadix, 230          Upon accepting his remittitur, the plaintiff’s monetary
F.3d at 845. Just as a non-prisoner civil rights litigant should   judgment was $1,003. Applying the 150 percent cap to this
consider all the costs of bringing the action, including           amount, the defendant is liable for attorney’s fees in the
appellate costs, so should a prisoner litigant. Furthermore, as    amount of $1,504.50. However, under the unique facts of this
we discussed in both Walker and Hadix, the fee cap                 case, Mr. Manville will receive $32,097.80 in attorney’s fees
provisions are rationally related to protecting the federal and    for his trial work on this case, an amount well in excess of the
                                                                   150 percent allowed by the PLRA. We conclude that the
No. 02-1488                              Riley v. Kurtz   17

$1,504.50 allowed under the PLRA is included in the award
of trial fees, leaving no room for any further award for Mr.
Manville’s appellate work.
                   III. CONCLUSION
  For these reasons, we AFFIRM the judgment of the district
court awarding Mr. Manville his trial fees and REVERSE the
judgment of the district court as to Mr. Manville’s appellate
fees.